Citation Nr: 0839754	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever (claimed as rheumatic heart disease and cardiomyopathy 
with ischemic heart disease).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). See 
38 U.S.C.A. § 7107(a)(2)(West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from June 1945 to August 1946, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in October 2008.  After 
reviewing the appellant's testimony in conjunction with the 
other evidence of record, the Board finds that additional 
development of the appellant's claim is necessary.  As such, 
the appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant that further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of scarlet fever (claimed as rheumatic heart 
disease and cardiomyopathy with ischemic heart disease) 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that a review of the 
appellant's service medical reveals that the appellant was 
treated for scarlet fever while in service. Service medical 
records dated in August 1945.  Post-service medical records 
indicate that the appellant has been diagnosed with (among 
other things) coronary artery disease and ischemic 
cardiomyopathy. See VA and private medical records.  The 
appellant essentially asserts that service connection should 
be granted for his current heart condition on the basis that 
he believes he developed rheumatic fever as a complication of 
the scarlet fever he experienced in service; and that his 
rheumatic fever led to the development of his current heart 
disorder. October 2008 BVA hearing transcript, p. 8.  
Although the RO determined in the August 2005 rating decision 
on appeal that the appellant's scarlet fever is not related 
to his current heart diagnoses, the Board finds that a 
medical opinion addressing this medical issue is warranted. 
McLendon v. Nicholson¸ 20 Vet. App. 79 (2006); see also 
September 2005 rating decision; May 2008 Supplemental 
Statement of the Case. 

In addition to the foregoing, the Board observes that during 
his BVA hearing, the appellant testified that he currently 
receives certain medications from a VA medical facility in 
New Port Richey, Florida. See October 2008 BVA hearing 
transcript, pgs. 16-17.  In light of the knowledge that there 
appear to be outstanding VA medical records pertaining to the 
appellant that have not been associated with the claims file, 
the Board finds that the RO should attempt to obtain copies 
of these records prior to readjudicating the appellant's 
claim. See 38 C.F.R. § 3.159(c)(2).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and 
implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should obtain a copy of any 
outstanding treatment records related to 
the appellant from the VA medical 
facility located in New Port Richey, 
Florida. 

3.  The RO should afford the appellant a 
VA examination with an examiner in the 
appropriate specialty for the purpose of 
obtaining a medical opinion as to the 
likelihood that the appellant (a) 
developed rheumatic fever as a result of 
or complication of his August 1945 bout 
of scarlet fever and (b) whether the 
appellant's current heart diagnoses (to 
include coronary artery disease and 
ischemic cardiomyopathy) are at least as 
likely as not related to the scarlet 
fever and/or rheumatic fever the 
appellant experienced in service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
clear rationale and basis for all 
opinions expressed will be very helpful 
to the Board.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

As set forth above, the appellant's claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b)(2008).



